Citation Nr: 0703822	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  00-17 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1966.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a May 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In the veteran's substantive appeal, received in July 2000, 
he requested a hearing before a member or members of the 
Board at the local RO.  By letter dated in October 2000 he 
was notified of a hearing scheduled in November 2000.  He 
requested that this hearing be rescheduled.  By letter dated 
in February 2001, he was notified of the hearing rescheduled 
in March 2001.  He subsequently canceled this hearing and 
requested that a hearing not be rescheduled.  

This matter was previously remanded by the Board in August 
2004 for additional development.  That development completed, 
the matter was subsequently returned to the Board for 
appellate consideration.  


FINDINGS OF FACT

1.  The veteran was not exposed to ionizing radiation during 
active service.  

2.  Prostate cancer did not have its onset during active 
service, did not manifest within one year of separation from 
active service, and is not otherwise related to the veteran's 
active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
prostate cancer have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

In this case, the initial rating decision by the RO occurred 
before the enactment of the VCAA in November 2000.  As VCAA 
notice was not mandated at the time of the initial RO rating 
decision in May 2000, the RO did not err in not providing 
such notice.  Id., VAOPGCPREC 7-2004.  The Court did state 
that the veteran does have the right to VCAA content-
complying notice and subsequent VA process.  Pelegrini 18 
Vet. App. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by means of a letters dated 
in April 2003, August 2004, and August 2006.  The April 2003 
letter informed the veteran of the requirements to establish 
a successful claim for service connection.  He was told that 
VA would get any VA medical records or other medical 
treatment records that the veteran identified.  He was asked 
to submit information about any existing records and to 
complete enclosed Authorization and Consent to Release 
Information forms for any additional treatment reported.  The 
August 2004 letter asked the veteran to submit any evidence 
in his possession that pertained to his claim.  Notice as to 
assignment of effective dates and disability ratings was 
provided to the veteran in the August 2006 letter.  The 
content of this notice complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Although the timing of the VCAA notice letters did not comply 
with the requirement that notice must precede adjudication, 
the action of the RO, described above, cured the procedural 
defect.  In this regard, the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claim as he had the opportunity to submit additional 
argument and evidence.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Indeed, since the August 2004 letter, the veteran and 
his representative have submitted letters presenting 
additional argument and the veteran has submitted additional 
evidence in the form of copies of his personnel record and 
photographs.  The RO's issuance of the May 2006 supplemental 
statement of the case afforded the veteran additional 
process.  As the Board is denying his claim for service 
connection, any defect in timing of the notice regarding the 
downstream elements of assignment of disability ratings and 
effective dates cannot result in prejudice to the veteran.  
For these reasons, the veteran has not been prejudiced by the 
timing of the VCAA notice.

Service medical records are associated with the claims file, 
as are records and reports from VA and non-VA health 
treatment providers.  In an effort to substantiate the 
veteran's claim based on exposure to radiation, the RO 
requested documentation of radiation exposure from the 
National Personnel Records Center (NPRC) in May 2000 and May 
2001, and from the Air Force Medical Operations Agency, in 
December 2004.  Negative responses were received from these 
organizations in November 2001 and April 2005, respectively.  
The veteran has not requested that VA assist him in obtaining 
any other evidence.  An appropriate VA examination was 
afforded the veteran in February 1999.

The Board thus finds that VA has satisfied its duty to notify 
(each of the four content requirements) and the duty to 
assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  


Service Connection

The veteran contends that service connection is warranted for 
prostate cancer.  He asserts that in-service exposure to 
radiation from radar caused his current prostate cancer.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (2002); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Additionally, certain chronic conditions, including malignant 
tumors, may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. §§ 1112, 1137; 38 
C.F.R. § 3.307, 3.309.  

Under 38 C.F.R. § 3.309(d), service incurrence may be also be 
presumed for certain specified diseases when the disease 
becomes manifest in a "radiation-exposed veteran" who 
participated in a "radiation-risk activity."  See also 38 
U.S.C.A. § 1112(c) (West 2002).  A "radiation risk 
activity" is limited to certain specific activities, 
enumerated under 38 C.F.R. § 3.309(d)(3).  As a threshold 
matter, these activities require participation in a test 
involving the atmospheric detonation of a nuclear device, 
occupation of Hiroshima or Nagasaki Japan during a narrow 
time frame, duty at a gaseous diffusion plant in Portsmouth 
Ohio, Paducah, Kentucky, or Oak Ridge Tennessee, duty on 
Amchitka Island, Alaska, or internment as a prisoner of war 
in Japan.  Id.  

A veteran may also establish a claim under 38 C.F.R. § 3.311 
if he was exposed to ionizing radiation while in service, 
subsequently developed one of the radiogenic diseases listed, 
and the disease became manifest during the requisite latency 
period.  See 38 C.F.R. § 3.311(b) (2006).  If any of these 
requirements has not been met, it shall not be determined 
that a disease has resulted from ionizing radiation under 
such circumstances.  Id.

Additionally, the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  Thus, even if service connection may not be 
presumed for a certain disorder based on a particular type of 
exposure, VA is nevertheless obligated to consider whether 
service connection can be established for that disorder on a 
direct basis.

Results of a February 1999 VA urology examination indicate 
that the veteran has prostate cancer.  For purposes of this 
analysis, the Board will consider this cancer to include a 
malignant tumor.  

Service medical records are absent for any indication of 
prostate cancer.  A separation report of medical examination, 
dated in December 1965, shows the veteran's genitourinary 
system to be normal.  The first evidence of record of 
prostate cancer is a diagnosis found in November 1997 medical 
treatment records from the Irving Healthcare System.  Since 
this evidence post-dates separation from service by over 30 
years, the presumptive provisions of 38 U.S.C.A. §§ 3.307(a), 
3.309(a) do not apply to this claim.  

Service personnel and medical records are also absent for 
evidence that the veteran's service involved any of the 
"radiation risk activities" specified in 38 C.F.R. § 
3.309(d)(3).  Nor does the veteran claim that his service 
involved any of these enumerated activities.  Therefore, 
entitlement to service connection under 38 C.F. R. § 3.309(d) 
is not warranted.  

With regard to application of 38 C.F.R. § 3.311, a response 
received from the National Personnel Records Center (NPRC) in 
November 2001 reported that no DD 1141, Record of 
Occupational Exposure to Ionizing Radiation, was of record 
regarding the veteran.  Service medical records and service 
personnel records are associated with the claims file but 
contain no DD 1141.  A response from the Air Force Medical 
Operations Agency, received in April 2005, reported no record 
regarding this veteran's occupational radiation exposure.  

Furthermore, the veteran does not assert that he was exposed 
to the type of radiation, ionizing radiation, to which the 
presumption of 38 C.F.R. § 3.311 applies.  He asserts only 
that he was exposed to radiation from radar equipment.  The 
Court has taken judicial notice that radar equipment emits 
microwave-type non-ionizing radiation.  Rucker v. Brown, 10 
Vet. App. 67, 69, 71-72 (1997) (citing The Microwave Problem, 
Scientific American, September 1986; Effects upon Health of 
Occupational Exposure to Microwave Radiation (RADAR), 
American Journal of Epidemiology, Vol. 112, 1980; and 
Biological Effects of Radiofrequency Radiation, United States 
Environmental Protection Agency, September 1984).  Therefore, 
exposure to radiation from radar (non-ionizing) is not the 
type of radiation exposure anticipated by the regulation 
(ionizing).  

Other than the veteran's recent assertions, the only evidence 
that the veteran was exposed to radiation is a notation found 
on his discharge report of medical examination and report of 
medical history, both dated in December 1965.  Both documents 
contain identical notations recounting the veteran's history.  
The only mention of radiation exposure is the phrase "worked 
with radioactive material while in USAF."  This report 
appears to have a basis only in the veteran's own report of 
exposure to radioactive material, and likely reflects only 
that the veteran alleged exposure to non-ionizing radiation 
from the operation of radar.  Given the veteran's assertion 
of exposure only to radiation from operating radar, the 
absence of any other report of exposure to radioactive 
material, the identical notation on both the veteran's 
discharge report of medical history and report of medical 
examination, and the unspecific and brief reference to 
radioactive material in the notation, the Board finds that 
the preponderance of the evidence of record is against a 
finding that the veteran was exposed to ionizing radiation 
during service.  Therefore, the provisions of 38 C.F.R. § 
3.311 are not for application.  

Finally, entitlement to service connection for prostate 
cancer is not warranted under a theory of direct service 
connection.  No competent evidence of record demonstrates a 
nexus between the veteran's current prostate cancer and his 
service.  The asserted nexus is that exposure to non-ionizing 
radiation caused his prostate cancer.  However, only the 
veteran's own statements support this theory of causation.  
As a layperson, the veteran is not competent to offer an 
opinion as to etiology of a medical condition.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

In summary, no competent evidence of record shows that the 
veteran's prostate cancer had its onset during service, that 
radiation from radar, or any other in-service event, caused 
his prostate cancer, or that the presumptive provisions of 38 
C.F.R. §  3.307, § 3.309, or § 3.311, have been met.  
Therefore, his claim must be denied.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2006).  


ORDER

Entitlement to service connection for prostate cancer is 
denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


